DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 6/24/2019. 

Claim Analysis
3.	Summary of Claim 1:
A composite material, comprising: 

a resin matrix phase; 

and a sintered product of a ruthenium oxide that has Ca2RuO4 structure and exhibits negative thermal expansion, 

the sintered product being included in the resin matrix phase.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji, et al. (“Synthesis and Single Crystal Growth of Ca2-x SrxRuO4, Journal of Solid State Chemistry, 2001, vol 156, p. 26-31; as listed on the IDS dated 10/8/2019) in view of WO 2014/030293 (as listed on the IDS dated 10/8/2019).
	Regarding claims 1-3, 8-12 and 25-26, Nakatsuji et al. teach the sintered product of Ca2RuO4 (Introduction and Preparation of Polycrystals and Single Crystals). Wherein Ca2-xSrxRuO4 is obtained by mixing CaCO3, SrCO3 and RuO2 together, pelletizing the mixture and processing the pellet under Ar+O2 atmosphere with the oxygen partial pressure of 0-0.01 bar and at 1100-1570 °C, wherein the metal phase 214 phase of  Ca2-xSrxRuO4 (0<x<0.2) can be obtained, such that an oxide is a Mott insulator that could be a metal depending on the value of x and the process temperature (Preparation of Polycrystals and Single Crystals and Physical Phase Diagram).  
Nakatsuji et al. are silent regarding the Ca2RuO4 as exhibiting negative expansion. Regarding claims 3, 10, 11 and 25, Nakatsuji et al. are further silent on the linear expansion coefficient.
However, Nakatsuji et al. teach a substantially identical method of synthesizing the Ca2RuO4 and further teach its use as a Mott insulator which is the same use as disclosed in the instant specification having a negative thermal expansion (instant specification [0039], Fig. 1). As such, it is expected that the Ca2RuO4 of Nakatsuji et al. will have the same negative thermal expansion and linear expansion coefficient as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in 
	Nakatsuji et al. are further silent regarding the sintered product being included in a resin matrix phase.
	WO 2014/030293 (herein after referred to as WO ‘293) teach a negative thermal expansion material comprises a compound represented by general formula (1). BiNi1-xMxO3 ...(1) In the formula (1), M is a metal element which is stable in the trivalent state. Additionally, in the formula (1), x satisfies 0.02 <= x <= 0.50, wherein the BiNiO3 has a perovskite structure, wherein the material having a negative thermal expansion is dispersed in a resin such as an engineering plastic [0002, 0015]. WO ‘293 offer the motivation of dispersing the negative thermal expansion material into a resin due to its ability to obtain a zero thermal expansion material [0015]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the negative thermal expansion material (Ca2RuO) of Nakatuji et al. in the resin material of WO ‘293, thereby arriving at the claimed invention.

Allowable Subject Matter

6.	Claims 13 – 17 and 20 – 24 are allowable. 
 	The following is an examiner's statement of reasons for allowance:
2-x SrxRuO4, Journal of Solid State Chemistry, 2001, vol 156, p. 26-31; as listed on the IDS dated 10/8/2019) and WO 2014/030293 (as listed on the IDS dated 10/8/2019).
	Neither Nakatsuji et al. nor WO 2014/030293 teach or fairly suggest the claimed composite material, wherein the composite material comprises, in particular, the material having a positive thermal expansion and are further silent on part of the Ru sites being replaced with Sn in the ruthenium oxide.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763